In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Queens County (Schulman, J), dated June 1, 2005, which denied their motion to vacate their default in answering the complaint and to compel the plaintiffs to accept their untimely answer, and granted the plaintiffs’ cross motion for leave to enter a default judgment against them on the issue of liability.
Ordered that the order is reversed, on the law, with costs, the motion is granted and the cross motion is denied.
In support of their motion to vacate their default in answering the complaint and to compel the plaintiffs to accept their untimely answer, the defendants demonstrated both a reasonable excuse for their default and a meritorious defense (see Harcztark v Drive Variety, Inc., 21 AD 3d 876 [2005]; Fekete v Camp Skwere, 16 AD3d 544 [2005]; Juseinoski v Board of Educ. of City of N.Y., 15 AD3d 353 [2005]). Indeed, the plaintiffs did not demonstrate prejudice from the relatively short delay, which was not willful, and public policy favors the resolution of cases on the merits (see Paradiso & Assoc. v Tamarin, 210 AD2d 386 [1994]; Murphy v D.V. Waste Control Corp., 124 AD2d 573 [1986]; Tugendhaft v Country Estates Assoc., 111 AD2d 846 [1985]). Thus, the Supreme Court improvidently exercised its discretion in denying such relief and, consequently, in granting the plaintiffs’ cross motion for leave to enter a default judgment against the defendants on the issue of liability. Ritter, J.P., Krausman, Lifson and Lunn, JJ., concur.